Case 0:19-cv-61678-FAM Document11 Entered on FLSD Docket 08/28/2019

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division

Case Number: 19-61678-CIV-MORENO
HOWARD COHEN,

Plaintiff,

VS.
JIN FA, INC,

Defendant.
/

FINAL ORDER OF DISMISSAL AND
ORDER DENYING ALL PENDING MOTIONS AS MOOT

Page 1 of 1

THIS CAUSE came before the Court upon the parties’ Notice of Settlement (D.E. 10),

filed on August 27, 2019. It is

ADJUDGED that in light of the parties settling this action, this case is DISMISSED in

accordance with the settlement agreement. The Court shall retain jurisdiction for six months to

enforce the terms of the settlement agreement. It is also

ADJUDGED that all pending motions are DENIED as moot.

h

DONE AND ORDERED in Chambers at Miami, Florida, this Dr J of August 2019.

  

ATES DISTRICT JUDGE
Copies furnished to:

Counsel of Record

 
 
